
	
		II
		112th CONGRESS
		1st Session
		S. 1127
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Conrad introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish
		  centers of excellence for rural health research, education, and clinical
		  activities and to recognize the rural health resource centers in the Office of
		  Rural Health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Rural Health Improvement Act
			 of 2011.
		2.Centers of excellence for rural health
			 research, education, and clinical activities
			(a)In generalSubchapter II of chapter 73 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					7330B.Centers of excellence for rural health
				research, education, and clinical activities
						(a)Establishment of centersThe Secretary shall, through the Director
				of the Office of Rural Health, establish and operate at least one and not more
				than five centers of excellence for rural health research, education, and
				clinical activities, which shall—
							(1)conduct research on the furnishing of
				health services in rural areas;
							(2)develop specific models to be used by the
				Department in furnishing health services to veterans in rural areas;
							(3)provide education and training for health
				care professionals of the Department on the furnishing of health services to
				veterans in rural areas; and
							(4)develop and implement innovative clinical
				activities and systems of care for the Department for the furnishing of health
				services to veterans in rural areas.
							(b)Use of rural
				health resource centersIn
				selecting locations for the establishment of centers of excellence under
				subsection (a), the Secretary may select a rural health resource center that
				meets the requirements of subsection (a).
						(c)Geographic dispersionThe Secretary shall ensure that the centers
				established under this section are located at health care facilities that are
				geographically dispersed throughout the United States.
						(d)Funding(1)There are authorized to be appropriated to
				the Medical Care Account and the Medical and Prosthetics Research Account of
				the Department of Veterans Affairs such sums as may be necessary for the
				support of the research and education activities of the centers operated under
				this section.
							(2)There shall be allocated to the centers
				operated under this section, from amounts authorized to be appropriated to the
				Medical Care Account and the Medical and Prosthetics Research Account by
				paragraph (1), such amounts as the Under Secretary of Health considers
				appropriate for such centers. Such amounts shall be allocated through the
				Director of the Office of Rural Health.
							(3)Activities of clinical and scientific
				investigation at each center operated under this section—
								(A)shall be eligible to compete for the award
				of funding from funds appropriated for the Medical and Prosthetics Research
				Account; and
								(B)shall receive priority in the award of
				funding from such account to the extent that funds are awarded to projects for
				research in the care of rural
				veterans.
								.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 of such title is amended by inserting after the item relating to
			 section 7330A the following new item:
				
					
						7330B. Centers of excellence
				for rural health research, education, and clinical
				activities.
					
					.
			(c)Recognition of
			 rural health resource centers in Office of Rural HealthSection
			 7308 of such title is amended by adding at the end the following new
			 subsection:
				
					(d)Rural health
				resource centers(1)There are in the Office veterans rural
				health resource centers that serve as satellite offices for the Office.
						(2)The veterans rural health resource centers
				have purposes as follows:
							(A)To
				improve the understanding of the Office of the challenges faced by veterans
				living in rural areas.
							(B)To
				identify disparities in the availability of health care to veterans living in
				rural areas.
							(C)To
				formulate practices or programs to enhance the delivery of health care to
				veterans living in rural areas.
							(D)To
				develop special practices and products for the benefit of veterans living in
				rural areas and for implementation of such practices and products in the
				Department
				systemwide.
							.
			
